UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 5, 2013 SCHAWK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-09335 66-0323724 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1695 South River Road Des Plaines, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 827-9494 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01—Regulation FD Disclosure. On July5, 2013, Schawk, Inc. (the “Company”) announced that on July 3, 2013 itcompleted the sale of various assets comprising its large-format printing operations located in Los Angeles, California.A copy of the Company’s press release is furnished herewith as Exhibit99.1 and is incorporated by reference herein. The information contained in this report and in the furnished press release shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities under that Section. This report will not be deemed a determination or an admission as to the materiality of any information herein or in the furnished press release that is required to be disclosed solely by RegulationFD. Item 9.01—Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1—Press release dated July5, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July5, 2013 SCHAWK, INC. By:/s/Timothy J. Cunningham Name:Timothy J. Cunningham Title:Chief Financial Officer INDEX TO EXHIBITS Exhibit Press release dated July5, 2013
